PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
36565United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/365,165
Filing Date: 30 Nov 2016
Appellant(s): Gilson, Ross



__________________
Charley F. Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/16/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7, 10-15, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 7352811) in view of Zhou (US 20120113826).
Re claim 2, Stone teaches:
Claim 2: A method comprising:
providing first data having a first characteristic, wherein the first data relates to a content asset (Stone Abstract, encoding of video data, which is among the types of “content asset” defined by Applicant (Specification paragraph 0027), Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, inherently including a first data block);
providing second data having a second characteristic, wherein the second data relates to the content asset (Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, a plurality inherently including at least a data block);
determining a time parameter relating to a total time available to transfer the content asset (Stone column 6, lines 45-50, selecting a desired data quantity, see below re “time parameter relating to total time available”);
determining, based on the time parameter, one of the first data or the second data (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, see below re “time parameter relating to total time available”); and
sending the determined one of the first data or the second data within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Stone does not teach expressly the element annotated “see below” above.
Zhou teaches:
determining, based on the time parameter, one of the first data or the second data (Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Zhou teaching of selecting a time parameter based on data quantity.
The suggestion/motivation for doing so would have been to provide a time window suited to a data quantity to be transmitted as taught by Zhou (Zhou paragraph 0009).
Therefore, it would have been obvious to combine Stone with Zhou to obtain the invention as specified in claim 2.
Applying the above described rationale re claim 2 to claims 2-7, 10-15, & 18-20:
Claim 3: The method of claim 2 (see above), wherein the first data or the second data comprise content fragments of the content asset (Stone Abstract, multiple data blocks each containing a portion of the full data set).
Claim 4: The method of claim 2 (see above), wherein one or more of the first characteristic or the second characteristic comprises a bit rate (Stone column 5, lines 37-54, bit rate characteristic data) or (Note: Recitation in the alternative, met by a teaching of either option) a resolution.
Claim 5: The method of claim 2 (see above), wherein determining the time parameter comprises receiving, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the total time available to transfer the content asset (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred).
Claim 6: The method of claim 2 (see above), wherein determining one of the first data or the second data comprises determining one of the first data or the second data that can be completely transferred within the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred).
Claim 7: The method of claim 2 (see above), wherein determining the time parameter comprises receiving, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred).
Claim 10: An apparatus comprising:
one or more processors (Stone Abstract, encoding processors); and
a memory storing processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors, cause the apparatus to:
provide first data having a first characteristic, wherein the first data relates to a content asset (Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, inherently including a first data block);
provide second data having a second characteristic, wherein the second data relates to the content asset (Stone column 1, line 65 – column 2, line 2; column 5 line 37 – column 6, line 13; and Figure 1, determination of a signal-to-noise ratio characteristic for multiple data blocks, a plurality inherently including at least a data block);
determine a time parameter relating to a total time available to transfer the content asset (Stone column 6, lines 45-50, selecting a desired data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred);
determine, based on the time parameter, one of the first data or the second data (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred); and
send the determined one of the first data or the second data within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 11: The apparatus of claim 10 (see above), wherein the first data or the second data comprise content fragments of the content asset (Stone Abstract, multiple data blocks each containing a portion of the full data set).
Claim 12: The apparatus of claim 10 (see above), wherein one or more of the first characteristic or the second characteristic comprises a bit rate (Stone column 5, lines 37-54, bit rate characteristic data) or (Note: Recitation in the alternative, met by a teaching of either option) a resolution.
Claim 13: The apparatus of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors (Stone Abstract, encoding processors), cause the apparatus to determine the time parameter further cause the apparatus to receive, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the total time (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred) available to transfer the content asset.
Claim 14: The apparatus of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors (Stone Abstract, encoding processors), cause the apparatus to determine one of the first data or the second data further cause the apparatus to determine one of the first data or the second data that can be completely transferred within the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred) available to transfer from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user).
Claim 15: The apparatus of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions) that, when executed by the one or more processors (Stone Abstract, encoding processors), cause the apparatus to determine the time parameter further cause the apparatus to receive, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), the time parameter  (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred) available to transfer.
Claim 18: A method comprising:
receiving, from a user device (Note: The term “user device”, not further specified, refers to any devices used by a user), a time parameter indicating a total time available to transfer a content asset (Stone column 6, lines 45-50, selecting a desired data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred);
determining, based on the time parameter, one of first data or second data, wherein the first data and the second data are associated with the content asset (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred); and
sending the determined one of the first data or the second data within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 19: The method of claim 18 (see above), wherein the first data or the second data comprise content fragments of the content asset (Stone Abstract, multiple data blocks each containing a portion of the full data set).
Claim 20: The method of claim 18 (see above), wherein determining one of the first data or the second data comprises determining one of the first data or the second data that can be completely transferred within the time parameter (Stone Abstract; column 5, lines 37-54; column 7, line 43 – column 8, line 8, particularly column 7, lines 51-57; Figure 1, selecting a version of an output data block based on an quality parameter based on bit rate and data quantity, Zhou paragraph 0009, determination of a number of time slots (i.e. a total time available) based on number of resource elements (i.e. data quantity) to be transferred).
Claims 8-9, 16-17, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view Zhou as applied to claims 2, 10, & 18 and further in view of Onno (US 20090290648).
Stone discloses the arrangement for determining data time transmission parameters as set forth in the above rejection of claims 1, 10, & 16.
Stone does not disclose expressly transmitting scalable video coding delta information.
Onno discloses (Onno Abstract and paragraphs 0001-0002) transmitting scalable video coding delta information (i.e. SVC “Scalable Video Coding”).
Stone and Onno are combinable because they are from the field of video.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to transmit the Onno transmitting scalable video coding delta information via the time transmission parameter arrangement of Stone in view of Zhou.
The suggestion/motivation for doing so would have been to enable the Onno transmitting scalable video coding delta information to be transmitted in a time window.
Therefore, it would have been obvious to combine Stone with Onno to obtain the invention as specified in claims 8-9, 16-17, & 21.
Claim 8: The method of claim 2 (see above), further comprising sending scalable video coding delta information (Onno paragraph 0083, SVC data).
Claim 9: The method of claim 8 (see above), wherein the determined one of the first data or the second data or the scalable video coding delta information (Onno paragraph 0083, SVC data) are sent within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 16: The method of claim 10 (see above), wherein the processor executable instructions (Stone Claim 32, computer-readable medium for storing executable instructions), when executed by one or more processors (Stone Abstract, encoding processors), send scalable video coding delta information (Onno paragraph 0083, SVC data).
Claim 17: The method of claim 16 (see above), wherein the determined one of the first data or the second data or the scalable video coding delta information (Onno paragraph 0083, SVC data) are sent within the time parameter (Stone column 7, lines 58-61, sending selected output block via output 26).
Claim 21: The method of claim 18 (see above), further comprising sending scalable video coding delta information (Onno paragraph 0083, SVC data).
(3) New Grounds of Rejection
No new grounds of rejection are presented.
(4) Withdrawn Ground of Rejection
No outstanding grounds of rejection are withdrawn.
(5) Response to Argument
Appellant argues (4/16/21 Appeal Brief: page 4, line 19 – page 7, line 17) that the art of record (Stone (US 7352811) and Zhou (US 20120113826)) does not teach the recited feature “determining a time parameter relating to a total time available to transfer the content asset”.
Specifically re the teaching cited in the 6/16/20 Final Rejection to address this claim recitation, Appellant argues (4/16/21 Appeal Brief: page 5, line 26 – page 7, line 14), that the teaching of Zhou of determining maximum timeslot length and number of timeslots allocated for a transfer operation does not teach the recited “time parameter relating to a total time available to transfer the content asset”.
However, it is not clear how the teachings of maximum timeslot length and number of timeslots allocated for a transfer operation (a combination of teachings which, as noted by Appellant (4/16/21 Appeal Brief: page 7, lines 6-10) defines a maximum total time of a transfer operation) fails to teach the recited “time parameter relating to a total time available to transfer the content asset”. The only apparent limitation on the recited “parameter” is that it “relat[es] to a total time available to transfer the content asset”, a limitation which is met by the combined teachings of maximum timeslot length and number of timeslots allocated for a transfer operation, which taken together necessarily define a maximum total time available for a transfer operation.  The claims also broadly recite “time parameter” without providing any limit to the amount of time.  
Re claim 2, Appellant argues (4/16/21 Appeal Brief: page 7, line 18 – page 10, line 4) that the combination of Stone and Zhou is improper because it changes the fundamental operation of Stone and the motivation to combine the two references is not rationally supported.
Specifically re the assertion that the cited combination of teachings changes the fundamental operation of Stone, Appellant argues (4/16/21 Appeal Brief: page 9, lines 2-14) that the data coding operations of Stone are not directed to a wireless communication device and that the determination of timeslots for wireless communication are not pertinent to Stone, and that the cited combination of the teachings of Stone and Zhou would render Stone unsatisfactory for its intended purpose.
In response to the argument that the teachings of Stone are not directed to wireless transmission, the teaching of Zhou relied upon is not tied to the specific data transmission medium (wireless transmission) and timing (determining of timeslots), but rather as described above the determination of a total time available for data transmission. It is not clear how the addition of a determination of total time available for data transmission would render Stone unsatisfactory for its intended purpose.
Specifically re the assertion that the motivation to combine the two references is not rationally supported, Appellant argues (4/16/21 Appeal Brief: page 9, line 15 – page 10, line 1) that the cited combination of teachings draws upon hindsight reasoning.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the knowledge that a maximum timeslot length and a number of timeslots allocated for a transfer operation define, between them, a total time available for a transfer operation is not derived from Appellant’s disclosure, but rather from the well-known mathematical fact that the maximum size of an individual element multiplied by the quantity of elements indicates the maximum total size of the set of elements.
Re the claims dependent from claim 2 (claims 3-9), Appellant argues (4/16/21 Appeal Brief: page 7, line 17 and page 10, line 4) that the rejections of the claims dependent from claim 2 should be withdrawn for the same reasons advanced re parent claim 2.
Appellant’s arguments re claim 2 are addressed above.
Re claims 10 & 18, Appellant argues (4/16/21 Appeal Brief: page 10, lines 5-10) that these claims recite features similar to those of claim 2 and that the rejections of these claims should therefore be withdrawn for the same reasons advanced re parent claims 10 & 18.
Appellant’s arguments re claim 2 are addressed above.
Re the claims dependent from claims 10 & 18 (claims 11-17 & 19-21), Appellant argues (4/16/21 Appeal Brief: page 10, line 10) that the rejections of the claims dependent from claims 10 & 18 should be withdrawn for the same reasons advanced re parent claims 10 & 18.
Appellant’s arguments re claims 10 & 18 are addressed above.
(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHEN M BRINICH/
	Patent Examiner, Art Unit 2663
Conferees:
/CLAIRE X WANG/      Supervisory Patent Examiner, Art Unit 2663                                                                                                                                                                                                  
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.